*586OPINIÓN CONCURRENTE DEL
JUEZ ASOCIADO SR. WOLE.
En este caso la demanda mostraba que el demandante había vendido y entregado mercaderías al demandado por las cuales el segundo debía un saldo de $316.83. Esto era una exposición de una causa de acción, quizás vagamente ex-presada. Los demandados hubieran tenido derecho a una cuenta detallada por las mercaderías vendidas y entregadas, solicitando las partidas. Ellos no tenían derecho a formu-lar excepciones previas.
En tanto la decisión de esta corte sostiene la suficiencia de la demanda, en cuanto a una Cuenta liquidada, creo que la opinión está equivocada. Es cierto que esta corte así lo resolvió en el caso de Giménez v. Alfonso, 29 D. P. R. 322, pero después de una consideración soy ele opinión que la verdadera doctrina quedó sentada en el caso de Rubio et al. v. Carrasco, 26 D. P. R. 255, y en cierto modo en el de Sucesores de Martínez v. Dávila, 18 D. P. R. 80. Una cuenta liquidada, según entiendo, requiere la conformidad de ambas partes. 1 R. C. L. 207. Unión Bank v. Knapp, 3 Pick (Mass.) 96; Chace v. Trafford, 116 Mass. 529.